                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


UNITED STATES OF AMERICA                                                               PLAINTIFF


v.                                Case No. 6:13-cr-60022


COURTNEY L. LEMONS                                                                   DEFENDANT


                                             ORDER

       Before the Court is Defendant Courtney Lemon’s Motion for Early Termination of

Supervised Release. ECF No. 53. The government has responded. ECF No. 54. The matter is

ripe for the Court’s consideration.

       On February 4, 2014, Lemon was sentenced to ninety-six (96) months imprisonment and

placed on three (3) years of supervised release for the offense of distribution of a cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). Lemon has served his term of imprisonment

and is currently serving out his term of supervised release. He now moves the Court for early

termination of his supervised release.

       In support of his motion, Lemon states that he has served thirty (18) months of supervised

release, has stable family relationships, has maintained a stable job, has received multiple job

promotions, and has maintained a stable residence.          The United States Probation Office

(“USPO”) confirms that, since his release from federal custody, Lemon has maintained a stable

residence and continuous employment. Other than one minor, isolated incident, there have been

no issues with noncompliance since his release from custody.

       The government objects to early termination of Lemon’s supervised release, noting his
extensive criminal history, the serious nature of the offense for which he was convicted, and the

relevant conduct involved in the offense.

       A district court may terminate supervised release “if it is satisfied that such action is

warranted by conduct of the defendant released and the interest of justice.”        18 U.S.C. §

3583(e)(1). In making its determination, the Court must consider factors set forth under 18

U.S.C. § 3553(a), to the extent they are applicable. Section 3553(a) factors include, among

others, the nature and circumstances of the offense, the history and characteristics of the

defendant, and the need to provide the defendant with correctional treatment in the most efficient

manner.

       Upon consideration of the factors listed above, the Court finds that Lemon’s motion (ECF

No. 53) should be and hereby is GRANTED based on his good conduct since his release from

federal custody and in the interest of justice. Lemon’s term of supervised release is hereby

terminated.

       IT IS SO ORDERED, this 9th day of September, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
